Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1991, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused employment without good cause.
The employer’s representative testified that claimant refused an offer to be reinstated to his former position. Claimant contended that when he reported to his employer he was told that nothing was available. These differing versions of the facts raised questions of credibility which were for the Unemployment Insurance Appeal Board to resolve (see, Matter of Smertenko [Levine], 50 AD2d 694). In addition, although claimant testified that he could not return to his former position because of health problems, he admitted that he never discussed this issue with his physician and he offered no medical proof to support this contention (see, Matter of Klausner [Catherwood] 27 AD2d 776; Matter of Chawkin [Catherwood] 18 AD2d 750). There is substantial evidence in the record to support the Board’s conclusion that claimant refused an offer of reasonable employment without good cause (see, Matter of Murphy [Ross], 82 AD2d 970). The Board also properly ruled that the unemployment insurance benefits paid to claimant were recoverable (see, Matter of Gray [Roberts] 130 AD2d 904).
Yesawich Jr., J. P., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.